Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered January 6, 1998, convicting him of robbery in the first degree (two counts), attempted robbery in the first degree, assault in the second degree, criminal trespass in the first degree, unlawful imprisonment in the first degree, criminal possession of stolen property in the fifth degree (two counts), and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in allowing three police officers to testify as to statements made to them by bystanders is unpreserved for appellate review (see, People v Medina, 53 NY2d 951, 953; People v Simms, 222 AD2d 622). In any event, the statements were properly admitted into evidence for the limited purpose of explaining the officers’ conduct at the crime scene (see, People v Berg, 59 NY2d 294; People v Galloway, 54 NY2d 396).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Altman, Luciano and Smith, JJ., concur.